Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 1 of 29 Page ID #:1



 1   Annie S. Wang (SBN 243027)
     annie@wangalc.com
 2   J. Andrew Coombs, Of Counsel (SBN 123881)
     andy@wangalc.com
 3   Wang Law Corporation
     1150 Foothill Boulevard, Suite E
 4   La Cañada Flintridge, California 91011
     Telephone: (818) 500-3200
 5   Facsimile: (818) 500-3201
 6   Attorneys for Plaintiffs
     Sanrio Co., Ltd. and Sanrio, Inc.
 7

 8
                                            UNITED STATES DISTRICT COURT
 9
                                          CENTRAL DISTRICT OF CALIFORNIA
10
                                               )
11   Sanrio Co., Ltd. and Sanrio, Inc.         )              Case No.
                                               )
12                          Plaintiffs,        )              Complaint For:
           v.                                  )              1. Copyright Infringement;
13                                             )              2. Trademark Infringement;
     GearLaunch, Inc., Thatcher Claflin        )              3. Unfair Competition;
14   Spring, and Does 1 through 10, inclusive, )              4. False Advertising;
                                               )              5. Contributory Copyright
15                          Defendants.        )                 Infringement;
                                               )              6. Vicarious Copyright Infringement;
16                                             )              7. Contributory Trademark
                                               )                 Infringement;
17                                             )              8. Vicarious Trademark Infringement.
                                               )
18                                             )               DEMAND FOR JURY TRIAL
19              Plaintiffs Sanrio Co., Ltd. (“Sanrio Co.”) and Sanrio, Inc. (“Sanrio”)
20   (collectively “Plaintiffs”), for their Complaint allege as follows:
21   A.         Jurisdiction and Venue
22              1.         The claims alleged herein arise under the Copyright Act of 1976, 17
23   U.S.C. § 101, et seq. and under the Trademark Act, 15 U.S.C. § 1051, et seq., for (i)
24   direct copyright infringement; (ii) direct trademark infringement; (iii) unfair
25   competition; (iv) false advertising; (v) contributory liability for copyright
26   infringement; (vi) vicarious liability for copyright infringement; (vii) contributory
27   liability for trademark infringement; and (viii) vicarious liability for trademark
28   infringement. The Court has jurisdiction over the subject matter of the claims for
                                                        -1-
     Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 2 of 29 Page ID #:2



 1   copyright infringement pursuant to the Copyright Act of 1976, 17 U.S.C. § 101, et
 2   seq., 28 U.S.C. § 1331 and § 1338(a). The Court has jurisdiction over the subject
 3   matter of the claims for trademark infringement, unfair competition, and false
 4   advertising pursuant to the Lanham Trademark Act, as amended, 15 U.S.C., § 1051
 5   et seq. and 28 U.S.C. § 1331 and § 1338.
 6              2.         The events giving rise to the claim alleged herein occurred, among other
 7   places, within this judicial district. Venue in the Central District of California is
 8   proper pursuant to 28 U.S.C. §§ 1391(b) and 1400(a).
 9   B.         Introduction
10              3.         This case concerns the concerted, systematic and wholesale theft of
11   world-famous intellectual properties exclusively owned and/or licensed by Plaintiffs.
12   Defendants are the owners, operators, and managers of a wide-reaching network of
13   websites, printers and shippers that are actively advertising, offering for sale,
14   manufacturing and distributing a multitude of unlicensed items including counterfeit
15   apparel, mugs, and related items, which incorporate unauthorized likenesses of
16   characters or other logos exclusively owned and/or licensed by Plaintiffs, including
17   but not necessarily limited to, Hello Kitty, Dear Daniel, Keroppi, and My Melody
18   (“Infringing Product(s)”). Despite service of multiple notices of infringement,
19   Defendants’ ongoing and unauthorized activity continues. Defendants have the
20   ability to stop rampant infringement occurring on their websites at numerous points
21   in the advertising, distribution and fulfillment process, all under Defendants’ control,
22   but they continue to profit off of the continued infringement of Plaintiffs’ properties.
23   Plaintiffs filed this action to combat Defendants’ willful sale of unlicensed and
24   counterfeit products bearing Plaintiffs’ well-known copyrights and trademarks.
25   C.         Plaintiffs
26              4.         Sanrio is a corporation, duly organized and existing under the laws of
27   California, having its principal place of business in El Segundo, California. Sanrio
28

                                                       -2-
     Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 3 of 29 Page ID #:3



 1   is, and at all relevant times has been, the exclusive U.S. licensee of Sanrio Co., a
 2   Japanese corporation. Sanrio is a wholly-owned subsidiary of Sanrio Co.
 3              5.         For more than fifty (50) years, Sanrio Co. has been engaged in the
 4   business of manufacturing, distributing and selling a wide range of products
 5   featuring, without limitation, character artwork created, developed and designed by
 6   Sanrio Co. for use by children and adults. Certain characters and designs have
 7   achieved such global fame and popularity that Sanrio Co. has produced and
 8   distributed television programming for children based on the character artwork. One
 9   such television program is the animated television series entitled Hello Kitty.
10              6.         A significant source of revenue for Plaintiffs is the merchandising and
11   licensing of distinctive elements bearing character artwork, including Hello Kitty,
12   Gudetama, Dear Daniel, Bad Badtz Maru, Chococat, KeroKeroKeroppi, Landy,
13   Little Twin Stars, Monkichi, My Melody, Patty and Jimmy, Pekkle, Picke Bicke,
14   Pochacco, Tuxedo Sam, Winkipinki, Kuromi, Charmmy Kitty and Zashikbuta
15   (hereinafter individually and collectively referred to as the “Sanrio Characters” or
16   “Plaintiffs’ Characters”).
17              7.         The business associated with products using the Sanrio Characters sold
18   in the United States is substantial. The appearance and other features of the Sanrio
19   Characters are inherently distinctive and serve to identify Plaintiffs as the source of
20   products bearing the Sanrio Characters. The design, configuration and distinctive
21   features of the Sanrio Characters and other Sanrio Co. copyrighted works, and of
22   works related thereto (hereinafter individually and collectively referred to as
23   “Plaintiffs’ Copyrights”) are wholly original with Sanrio Co. and, as fixed in various
24   tangible media, including, without limitation, apparel, mugs, and related
25   merchandise, are copyrightable subject matter under the United States Copyright
26   Act, 17 U.S.C., §§ 101 et seq. Sanrio Co. is the owner of exclusive rights to
27   Plaintiffs’ Copyrights and, as featured on and in connection with various
28

                                                       -3-
     Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 4 of 29 Page ID #:4



 1   merchandise, these designs constitute copyrightable subject matter under the
 2   Copyright Act of 1976, 17 U.S.C. §§ 101, et seq.
 3              8.         Sanrio Co. has complied in all respects with the laws governing
 4   copyright and has secured the exclusive rights and privileges in and to the copyrights
 5   to Plaintiffs’ Copyrights and Sanrio Co. owns one or more certificates of registration
 6   for works in which each of Plaintiffs’ Copyrights appear. A representative list of
 7   copyright registrations is attached hereto as Exhibit A and incorporated herein by
 8   reference.
 9              9.         Products featuring Plaintiffs’ Copyrights manufactured, sold and
10   distributed by Sanrio Co. or under its authority have been manufactured, sold and
11   distributed in conformity with the provisions of the copyright laws. Sanrio Co. and
12   those acting under its authority have complied with their obligations under the
13   copyright laws and Sanrio Co. has at all times been and still is the sole proprietor or
14   otherwise authorized to enforce all right, title and interest in and to the copyrights in
15   each of Plaintiffs’ Copyrights.
16              10.        Sanrio Co. owns all right, title and interest in and to and holds exclusive
17   right to develop, manufacture, market and sell products bearing the trademarks, trade
18   names, service marks, artwork, characters and other distinctive elements for and
19   incorporating the Sanrio Characters in the United States.
20              11.        Sanrio Co. is the owner of world-famous registered marks which serve
21   to distinguish Sanrio Co. products. Some of those trademarks have been used
22   continuously for over twenty-five years. Sanrio Co. engaged in extensive advertising
23   and marketing to develop and maintain the considerable good will it enjoys in its
24   trademarks and in its reputation for high quality. A representative list of trademark
25   registrations for the Sanrio Characters is attached hereto as Exhibit B (collectively
26   “Plaintiffs’ Trademarks”) and incorporated herein by reference.
27              12.        Plaintiffs’ Trademarks are all valid, extant and in full force and effect.
28   Plaintiffs’ Trademarks are all exclusively owned by Sanrio Co. Sanrio Co. has
                                                         -4-
     Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 5 of 29 Page ID #:5



 1   continuously used each of the Plaintiffs’ Trademarks from the registration date, or
 2   earlier, until the present and at all times relevant to the claims alleged in this
 3   Complaint.
 4              13.        As a result of advertising and sales, together with longstanding
 5   consumer acceptance, Plaintiffs’ Trademarks identify Sanrio Co.’s products and
 6   authorized sales of these products. Plaintiffs’ Trademarks have each acquired
 7   secondary meaning in the minds of consumers throughout the United States and the
 8   world. The Sanrio Characters, Plaintiffs’ Copyrights, and Plaintiffs’ Trademarks are
 9   collectively referred to herein as “Plaintiffs’ Properties.”
10   D.         Defendants
11              14.        Defendant GearLaunch, Inc. (“GearLaunch”) is a California corporation
12   which does business and operates numerous websites, including, but not limited to,
13   teenava.com, teebonny.com, teejolly.com, teeburger.com, moretee4u.com,
14   teeodd.com, guucollection.com, stylelifetee.com, and on information and belief
15   numerous others (collectively “Counterfeiting Websites”), with its principal place of
16   business in the city and county of San Francisco, in the State of California.
17   GearLaunch is subject to the jurisdiction of this Court and is manufacturing,
18   promoting, distributing, advertising and/or selling merchandise which infringes
19   Plaintiffs’ Properties within this judicial district.
20             15.        Plaintiffs are informed and believe that Defendant Thatcher Claflin
21   Spring (“Spring”) is an individual. Plaintiffs are informed and believe that Spring is
22   a resident of San Francisco, in the State of California. Plaintiffs are informed and
23   believe, and based thereon allege, that Spring is a principal and/or supervisory
24   employee of GearLaunch. Plaintiffs are further informed and believe, and based
25   thereon allege, that Spring had the right and ability to supervise or control the
26   infringing activity alleged herein and that Spring had a direct financial interest in
27   such activity. In addition or alternatively, Defendant Spring had knowledge or
28

                                                       -5-
     Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 6 of 29 Page ID #:6



 1   reason to know of the infringing activity and took actions which contributed to such
 2   activity.
 3              16.        Upon information and belief, Does 1 – 10 are either entities or
 4   individuals who are residents of or present in this judicial district, and are subject to
 5   the jurisdiction of this Court. Upon information and belief, Does 1 – 10 are
 6   principals or supervisory employees, suppliers of the named defendants, or other
 7   entities or individuals who are manufacturing, distributing, selling and/or offering for
 8   sale merchandise in this judicial district which infringes some or all of Plaintiffs’
 9   Properties. The identities of the various Does are unknown to Plaintiffs at this time.
10   The Complaint will be amended to include the names of such individuals when
11   identified. The named defendants and Does 1 – 10 are collectively referred to herein
12   as “Defendants.”
13   F.         Defendants’ Infringing Activities
14              17.        Long after Plaintiffs’ adoption and use of Plaintiffs’ Properties on a
15   diverse range of goods, and after Plaintiffs obtained the rights to the copyright and
16   trademark registrations alleged above, Defendants adopted and used substantially
17   identical likenesses of Plaintiffs’ Properties on Infringing Product, without Plaintiffs’
18   consent, by manufacturing, advertising, displaying, distributing, selling and/or
19   offering to sell the Infringing Product.
20              18.        Defendants have caused the Infringing Product to enter into interstate
21   commerce and to be transported or used in interstate commerce. Defendants are not
22   licensed by Plaintiffs, and at all relevant times were not authorized by Plaintiffs or
23   any authorized agent of Plaintiffs to display, advertise, manufacture, distribute, sell
24   and/or offer for sale the Infringing Product.
25              19.        Beginning in or about May 2016, Plaintiffs documented and made
26   sample purchases from a variety of the Counterfeiting Websites which were all
27   unauthorized and linked back to the Defendants by the offending website URL, the
28   receiving PayPal account for the payment of the counterfeit goods, the manufacturer,
                                                        -6-
     Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 7 of 29 Page ID #:7



 1   the identified fulfillment facility used, and/or by return address of the received
 2   infringing items, among other things. Plaintiffs also identified a number of
 3   Counterfeiting Websites sharing Defendants’ published contact information “Barrett
 4   Summerlin, 234 Front Street, San Francisco, CA 94111” and/or “Legal Department,
 5   234 Front Street, San Francisco, CA 94111” with email address
 6   “legal@gearlaunch.com” and a common theme of advertising for the same kinds of
 7   products which featured content and intellectual properties owned by various well-
 8   known rights owners, including Plaintiffs. Three such infringing sample purchases
 9   from early 2018 are depicted below:
10   Sample Infringing Purchases (Early 2018):
11                                                                 Plaintiffs’ Properties Infringed
                       Infringing Sample
                                                                          (Non-Exhaustive)
12

13                                                                         HELLO KITTY
14
                                                                          Reg. No. 1215436

15

16

17                    Offer on Teejolly.com
                  Payment made to PayPal Seller
18                      “Custom Tee Sales
                          844-900-0887
19                 support@customteesales.co”;
          Return address of 234 Front Street, Level 3, San             Reg. No. VA 1-342-775
20                     Francisco, CA 94111

21

22

23

24
                                                                          Reg. No. 1277721
                     Offer on Teebonny.com
25                Payment made to PayPal Seller
                        “Custom Tee Sales                                  HELLO KITTY
26                        844-900-0887
                   support@customteesales.co”;                            Reg. No. 1279486
          Return address of 234 Front Street, Level 3, San
27
                       Francisco, CA 94111
28

                                                             -7-
     Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 8 of 29 Page ID #:8



 1

 2                                                                           HELLO KITTY
                                                                            Reg. No. 4850607
 3

 4

 5
                     Offer on Teebonny.com
 6               Payment made to PayPal Seller
                       “Custom Tee Sales
 7                       844-900-0887
                  support@customteesales.co”;
 8   Return address of GearLaunch, 234 Front Street Floor 3,
                    San Francisco, CA 94111                              Reg. No. VA 1-296-115
 9
                17.        Since in or about March 2018 alone, Defendants were served with not
10
     less than five written notices of their unauthorized activities.
11
                18.        Despite these good faith efforts, Defendants’ infringing activities did
12
     not relent and examples of their continuing infringement of some of the same
13
     properties (as well as others) after receipt of notices from Plaintiffs are illustrated
14
     below:
15
     Post-Notice Sample Infringing Purchases:
16                                                                   Plaintiffs’ Properties Infringed
                       Infringing Sample
17                                                                          (Non-Exhaustive)

18                                                                           HELLO KITTY
19                                                                          Reg. No. 1215436
20

21

22
                   Offer on Teejolly.com
23
               Payment made to PayPal Seller
24                    “Custom Tee Sales
                        844-900-0887
                support@customteesales.co”;
                                                                         Reg. No. VA 1-342-775
25
     Return address of CUSTOMTEE SALES 234 Front
26            Street, San Francisco, CA 94111

27

28

                                                               -8-
     Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 9 of 29 Page ID #:9



 1

 2
                                                                      MY MELODY
 3
                                                                     Reg. No. 1305637
 4

 5

 6                 Offer on TeeJolly.com
               Payment made to PayPal Seller
 7                   “Custom Tee Sales
                        844-900-0887
 8              support@customteesales.co”;
      Return address of 234 Front Street, San Francisco,             Reg. VA 148-778
 9                        CA 94111

10

11

12                                                                   Reg. No. 1200083
13

14                 Offer on TeeJolly.com
               Payment made to PayPal Seller
15                   “Custom Tee Sales
                        844-900-0887
16              support@customteesales.co”;                       Reg. No. VAu 684-322
      Return address of 234 Front Street, San Francisco,
17                        CA 94111
18

19                                                                    HELLO KITTY
                                                                     Reg. No. 4850607
20

21

22                  Offer on Teejolly.com
               Payment made to PayPal Seller
23                   “Custom Tee Sales
                        844-900-0887
24              support@customteesales.co”;                       Reg. No. VAu 1-078-385
       Return address of 234 Front Street, 3rd Floor, San
25                  Francisco, CA 94111

26

27

28

                                                            -9-
     Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 10 of 29 Page ID #:10



 1

 2                                                                       HELLO KITTY
                                                                        Reg. No. 1279486
 3

 4

 5

 6                    Offer on Teebonny.com
                  Payment made to PayPal Seller
 7                       “Custom Tee Sales                            Reg. No. VA 1-342-775
                           844-900-0887
 8                 support@customteesales.co”;
                 Return address of 234 Front Street,
 9                   San Francisco, CA 94111
10

11                                                                      Reg. No. 3272377
12

13                                                                       HELLO KITTY
                                                                        Reg. No. 4850607
14

15

16                  Offer on Teebonny.com
                Payment made to PayPal Seller
17                    “Custom Tee Sales                                 Reg. No. 4858353
                         844-900-0887
18               support@customteesales.co”;
        Return address of 234 Front Street, 3rd Floor, San
19
                     Francisco, CA 94111
20

21                                                                      Reg. No. 3445304
22

23               19.        None of the offers or products reviewed by Plaintiffs were authorized

24    and all appeared to be made by Defendants themselves who have no relationship or

25    authorization from Plaintiffs to use any of their intellectual properties. Defendants

26    are currently engaged in such uses and, unless enjoined by this Court, will continue

27    such unauthorized uses.

28

                                                             - 10 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 11 of 29 Page ID #:11



 1               20.        Plaintiffs are informed and believe that Defendants maintain control
 2    over what appears on their websites and may unilaterally remove any content they
 3    choose. Defendants maintain total discretion over all designs they display,
 4    advertise, manufacture, distribute, sell and/or offer to sell and they are involved in
 5    every meaningful stage of the infringement. Plaintiffs are informed and believe that
 6    Defendants purposefully do not remove all infringing content because Defendants,
 7    who advertise, collect sales proceeds, manufacture, and distribute the Infringing
 8    Product, profit from every sale made through its network of Counterfeiting Websites.
 9               21.        By engaging in this conduct, Defendants have acted in willful disregard
10    of laws protecting Plaintiffs’ goodwill and related proprietary rights and have
11    confused and deceived, or threaten to confuse and deceive, the consuming public
12    concerning the source and sponsorship of Defendants’ products. By their wrongful
13    conduct, Defendants have traded upon and diminished Plaintiffs’ goodwill through
14    their direct actions.
15                                                    FIRST CLAIM FOR RELIEF
16                                                    (For Copyright Infringement)
17               22.        Plaintiffs repeat and reallege all of the allegations contained in
18    Paragraphs 1 through 21, inclusive, as though set forth herein in full.
19               23.         Plaintiffs own exclusive rights and interests in and to valid copyrights
20    for and incorporating the Sanrio Characters and Plaintiffs’ Copyrights.
21               24.        Plaintiffs are informed and believe, and upon that basis allege, that the
22    Defendants have each obtained gains, profits and advantages as a result of their
23    infringing acts in amounts within the jurisdiction of the Court.
24               25.        Plaintiffs are informed and believe, and upon that basis allege, that they
25    have suffered and continue to suffer direct and actual damages as a result of
26    Defendants’ infringing conduct as alleged herein, in amounts within the jurisdiction
27    of this Court. In order to determine the full extent of such damages, including such
28    profits as may be recoverable under 17 U.S.C. § 504, Plaintiffs will require an
                                                                  - 11 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 12 of 29 Page ID #:12



 1    accounting from each Defendant of all monies generated from the display, offer for,
 2    manufacture, distribution and/or sale of the Infringing Product as alleged herein. In
 3    the alternative, Plaintiffs may elect to recover, for each of their respective
 4    copyrighted works infringed, statutory damages pursuant to 17 U.S.C. § 504(c).
 5               26.        Plaintiffs have no other adequate remedy at law and have suffered and
 6    continue to suffer irreparable harm and damage as a result of the above-described
 7    acts. Plaintiffs are informed and believe, and upon that basis allege, that, unless
 8    enjoined by the Court, the unlawful infringement by Defendants of Plaintiffs’
 9    Copyrights will continue with irreparable harm and damage to Plaintiffs.
10    Accordingly, Plaintiffs seek and request permanent injunctive relief pursuant to 17
11    U.S.C § 502.
12               27.        By reason of the foregoing, Plaintiffs have incurred and will continue to
13    incur attorneys’ fees and other costs in connection with the prosecution of their
14    claims herein, which attorneys’ fees and costs Plaintiffs are entitled to recover from
15    the Defendants, and each of them, pursuant to 17 U.S.C. § 505.
16                                               SECOND CLAIM FOR RELIEF
17                                                    (For Trademark Infringement)
18               28.        Plaintiffs repeat and reallege all of the allegations contained in
19    paragraphs 1 through 27, inclusive, as though set forth herein in full.
20               29.        Defendants’ manufacture, advertisement, display, promotion,
21    marketing, distribution, sale and/or offer for sale of the Infringing Product is likely to
22    cause confusion or to cause mistake or to deceive the relevant public and trade
23    regarding the affiliation, sponsorship, endorsement or approval of the Infringing
24    Product by Plaintiffs. Such confusion, mistake and deception is aggravated by the
25    confusing similarity between Plaintiffs’ Trademarks and the use of substantially
26    identical likenesses on the Infringing Product in the same type of goods made and
27    sold by or under authority of Plaintiffs.
28

                                                                  - 12 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 13 of 29 Page ID #:13



 1               30.        Plaintiffs are informed and believe, and upon that basis allege, that
 2    Defendants, and each of them, acted with knowledge of the federally registered
 3    trademarks alleged herein and of the valuable goodwill Plaintiffs enjoys in
 4    connection therewith, with intent to confuse, mislead and deceive the public into
 5    believing that the Infringing Product was made and sold by Plaintiffs or are in some
 6    other manner, approved or endorsed by Plaintiffs.
 7               31.        Plaintiffs have suffered and continue to suffer irreparable harm and
 8    damage as a result of Defendants’ acts of trademark infringement in amounts thus far
 9    not determined but within the jurisdiction of this Court, which amounts should each
10    be trebled pursuant to 15 U.S.C. § 1117. In order to determine the full extent of such
11    damages, including such profits as may be recoverable under 15 U.S.C. § 1117,
12    Plaintiffs will require an accounting from each Defendant of all monies generated
13    from the advertisement, display, offer for, manufacture, distribution and/or sale of
14    the Infringing Product as alleged herein. In the alternative, Plaintiffs may elect to
15    recover statutory damages pursuant to 15 U.S.C. § 1117(c).
16               32.        Plaintiffs have no other adequate remedy at law and have suffered and
17    continue to suffer irreparable harm and damage as a result of the above-described
18    acts of infringement. Plaintiffs are informed and believe, and upon that basis allege,
19    that, unless enjoined by the Court, the unlawful infringement will continue with
20    irreparable harm and damage to Plaintiffs. Accordingly, Plaintiffs seek and request
21    preliminary and permanent injunctive relief pursuant to 15 U.S.C § 1116.
22               33.        By reason of the foregoing, Plaintiffs have incurred and will continue to
23    incur attorneys’ fees and other costs in connection with the prosecution of their
24    claims herein, which attorneys’ fees and costs Plaintiffs are entitled to recover from
25    Defendants, jointly and severally, their reasonable attorneys’ fees and costs, pursuant
26    to 15 U.S.C. § 1117(c).
27

28

                                                        - 13 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 14 of 29 Page ID #:14



 1                                                    THIRD CLAIM FOR RELIEF
 2                                                      (For Unfair Competition)
 3               34.        Plaintiffs repeat and reallege all of the allegations contained in
 4    paragraphs 1 through 33, inclusive, as though set forth herein in full.
 5               35.        Plaintiffs, at all relevant times, have been the owner or exclusive U.S.
 6    licensee of each of Plaintiffs’ Properties, respectively.
 7               36.        Plaintiffs’ Properties have each acquired a secondary and distinctive
 8    meaning among the public, which has come to identify Plaintiffs through various
 9    media and through the distribution and sale of authorized merchandise bearing or
10    incorporating the distinctive features of Plaintiffs’ Properties, and designating
11    Plaintiffs as the exclusive owner or source of such Properties and products. As a
12    result of the extensive advertising, media exposure, sales and public recognition of
13    Plaintiffs’ Properties, combined with the positive experiences of the public in their
14    relationship with Plaintiffs, Plaintiffs’ Properties are each symbolic of Plaintiffs, and
15    representative of the image which the public has of Plaintiffs.
16               37.        Plaintiffs are informed and believe, and upon that basis allege, that
17    Defendants, and each of them, have, without permission, authority or license from
18    Plaintiffs or their respective licensees, affixed, applied and/or used in connection
19    with the manufacture, advertisement, display, promotion, marketing, distribution,
20    sale and/or offer for sale, false descriptions and representations, including words or
21    other symbols which tend falsely to describe or represent such goods as originating
22    from Plaintiffs and/or otherwise approved, authorized or affiliated with Plaintiffs,
23    when in fact they are not. Moreover, the Defendants have, upon information and
24    belief, caused the entry of such goods into interstate commerce with full knowledge
25    of the falsity of such designations of origin and such descriptions and
26    representations, all to the detriment of Plaintiffs. Defendants, and each of them, by
27    misappropriating and using one or more of Plaintiffs’ Properties, have
28    misrepresented and falsely described to the general public the origin, source,
                                                                  - 14 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 15 of 29 Page ID #:15



 1    association, affiliation or sponsorship of their goods so as to create the likelihood of
 2    confusion by the ultimate purchaser as to both the source and sponsorship of said
 3    goods.
 4               38.        Plaintiffs are informed and believe, and upon that basis allege, that the
 5    Infringing Product being manufactured, advertised, marketed, displayed, distributed,
 6    sold and/or offered for sale by Defendants, and each of them, will be damaging to
 7    and dilute the goodwill and reputation of Plaintiffs.
 8               39.        Defendants’ acts and conduct, as alleged herein, including, without
 9    limitation, the Defendants’ duplication and imitation of Plaintiffs’ Properties, are
10    business practices likely to deceive or confuse the purchasing public and trade upon
11    Plaintiffs’ reputation, both as to the source, origin, sponsorship and approval of the
12    goods provided and as to the affiliation, connection or association of Defendants, and
13    each of them, with Plaintiffs and constitute acts of unfair competition, false
14    designation of origin and false representation of affiliation, all in violation of 15
15    U.S.C. § 1125(a). Plaintiffs are informed and believe, and upon that basis allege,
16    that each of Defendants’ respective acts of reputation appropriation and unfair
17    competition was willful.
18               40.        Plaintiffs have no adequate remedy at law and have suffered and
19    continue to suffer irreparable harm and damage as a result of Defendants’ respective
20    acts of unfair competition in amounts thus far not determined but within the
21    jurisdiction of this Court, which amounts should each be trebled pursuant to 15
22    U.S.C. § 1117.
23               41.        Plaintiffs are informed and believe, and upon that basis allege, that
24    unless enjoined by the Court the confusion and deception alleged above and the
25    likelihood thereof will continue with irreparable harm and damage to Plaintiffs.
26    Accordingly, Plaintiffs seek and request preliminary and permanent injunctive relief
27    pursuant to 15 U.S.C. § 1116.
28

                                                         - 15 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 16 of 29 Page ID #:16



 1               42.        Plaintiffs are informed and believe, and upon that basis allege, that
 2    Defendants have each obtained gains, profits and advantages as a result of their
 3    wrongful acts of unfair competition in amounts not thus far determined but within
 4    the jurisdiction of this Court, which amounts should each be trebled, pursuant to 15
 5    U.S.C. § 1117.
 6               43.        In order to determine the full extent of such damages, including such
 7    profits as may be recoverable, Plaintiffs require an accounting from each Defendant
 8    of all monies generated from the manufacture, distribution and/or sale of the
 9    Infringing Product.
10               44.        By reason of the foregoing, Plaintiffs have incurred and will continue to
11    incur attorneys’ fees and other costs in connection with the prosecution of their
12    claims herein, which attorneys’ fees and costs Plaintiffs are entitled to recover from
13    the Defendants, and each of them, pursuant to 15 U.S.C. § 1117.
14                                               FOURTH CLAIM FOR RELIEF
15                                                    (For False Advertising)
16               45.        Plaintiffs repeat and reallege all of the allegations contained in
17    paragraphs 1 through 44, inclusive, as though fully set forth herein.
18               46.        Defendants advertised, listed and identified their products as “Hello
19    Kitty” and/or “My Melody,” among other identifiers, on the Counterfeiting Websites
20    when such Infringing Products were not in fact authorized by Plaintiffs.
21               47.        The false and deceptive statements made by Defendants on the
22    Counterfeiting Websites were published in interstate commerce to lure and attract
23    consumers, and on information and belief, did in fact deceive consumers to purchase
24    the Infringing Products from Defendants.
25               48.        Upon information and belief Defendants’ advertising in connection with
26    sales of their products, actually deceived and/or had the tendency to deceive a
27    substantial segment of consumers in that the deceptive statements concerned material
28    attributes of otherwise generic and blank products which Defendants then affixed
                                                               - 16 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 17 of 29 Page ID #:17



 1    with unauthorized copies of Plaintiffs’ Properties as advertised, likely influencing the
 2    purchasing decision by unsuspecting consumers.
 3               49.        Plaintiffs are injured as a result of Defendants’ false representations
 4    concerning their products, either by direct diversion of sales from themselves to
 5    Defendants or by a lessening of the goodwill associated with their products.
 6               50.        Defendants’ acts have irreparably injured, and, unless enjoined, will
 7    continue to irreparably injury Plaintiffs, and Plaintiffs have no adequate remedy at
 8    law.
 9                                                    FIFTH CLAIM FOR RELIEF
10                                     (For Contributory Copyright Infringement)
11               51.        Plaintiffs repeat and reallege all of the allegations contained in
12    paragraphs 1 through 50, inclusive, as though fully set forth herein.
13               52.        Defendants not only supply the advertising space for infringing offers,
14    they manufacture, sell, accept payment for and distribute each infringing product
15    sold through the Counterfeiting Websites for a share in the profit.
16               53.        Defendants have actual knowledge of the illegal acts of the
17    Counterfeiting Websites from, among other things, repeated written notification from
18    Plaintiffs. Defendants have therefore deliberately disregarded and otherwise
19    consciously avoided learning about the full extent of illegal counterfeiting and
20    infringing activities that are continuing at the Counterfeiting Websites.
21               54.        Defendants have knowingly and willfully permitted and continue to
22    permit the Counterfeiting Websites to sell and offer for sale unauthorized copies of
23    products bearing the Plaintiffs’ Properties through the Counterfeiting Websites.
24               55.        Defendants have therefore materially encouraged, enabled, and
25    contributed to the infringing conduct at the websites operated by the Counterfeiting
26    Websites.
27               56.        Plaintiffs have sustained, and will continue to sustain, substantial
28    injuries, loss, and damage to their exclusive rights in the Plaintiffs’ Copyrights, and
                                                               - 17 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 18 of 29 Page ID #:18



 1    Plaintiffs have sustained and will continue to sustain damages from the loss of value
 2    of the exclusive rights thereunder as a result of the Defendants’ wrongful conduct in
 3    an amount to be determined at trial but in no event less than One Hundred Fifty
 4    Thousand Dollars ($150,000) per copyright infringed.
 5                                                    SIXTH CLAIM FOR RELIEF
 6                                         (For Vicarious Copyright Infringement)
 7               57.        Plaintiffs repeat and re-allege all of the allegations contained in
 8    paragraphs 1 through 56, inclusive, as though fully set forth herein.
 9               58.        Defendants not only supply the advertising space for infringing offers,
10    they manufacture, sell, accept payment for and distribute each infringing product
11    sold through the Counterfeiting Websites for a share in the profit.
12               59.        Despite having numerous opportunities to stop the infringement starting
13    from when an infringing offer is submitted, to when it is posted, to when the
14    infringing product is purchased, when Defendants accept payment for the infringing
15    product, when the infringing product is manufactured by Defendants, and when the
16    infringing product is distributed, Defendants continue to permit and enable pervasive
17    infringement of Plaintiffs’ Copyrights.
18               60.        Plaintiffs have sustained, and will continue to sustain, substantial
19    injuries, loss, and damage to their exclusive rights in the Plaintiffs’ Copyrights, and
20    Plaintiffs have sustained and will continue to sustain damages from the loss of value
21    of the exclusive rights thereunder as a result of the Defendants’ wrongful conduct in
22    an amount to be determined at trial but in no event less than One Hundred Fifty
23    Thousand Dollars ($150,000) per copyright infringed.
24                                              SEVENTH CLAIM FOR RELIEF
25                                    (For Contributory Trademark Infringement)
26               61.        Plaintiffs repeat and re-allege all of the allegations contained in
27    paragraphs 1 through 60, inclusive, as though fully set forth herein.
28

                                                               - 18 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 19 of 29 Page ID #:19



 1               62.        Defendants are engaging in illegal conduct including but not necessarily
 2    limited to the promotion, advertisement, offer for sale, manufacture, sale and
 3    distribution of counterfeit goods in violation of the Lanham Act, as amended.
 4               63.        Defendants have actual knowledge of the illegal activities from, among
 5    other things, written notification from Plaintiffs directly, and by counsel and agents
 6    for Plaintiffs.
 7               64.        Defendants have deliberately disregarded these notifications and have
 8    otherwise consciously avoided learning about the full extent of illegal counterfeiting
 9    and infringing activities that are continuing through the Counterfeiting Websites.
10               65.        Defendants have materially encouraged, enabled, and contributed to the
11    infringing conduct at the Counterfeiting Websites by providing, among other things,
12    a platform for the Counterfeiting Websites, displaying offers for counterfeit
13    products, facilitating communications by and between the sellers of counterfeit
14    goods over the Counterfeiting Websites and their distributors, consumers and
15    vendors, accepting payment for the counterfeit products, manufacturing the
16    counterfeit products and distributing the counterfeit products.
17               66.        Defendants therefore bear contributory liability for the Counterfeiting
18    Websites’ counterfeiting of the Plaintiffs’ Trademarks in violation of 15 U.S.C. §
19    1051, et seq. and the common law.
20               67.        Plaintiffs have no adequate remedy at law and has suffered irreparable
21    harm and damage as a result of the contributory counterfeiting conduct of the
22    Defendants.
23               68.        Plaintiffs have sustained damages as a result of the Defendants’
24    wrongful contributory conduct in an amount to be ascertained at trial but in no event
25    less than Two Million Dollars ($2,000,000) per trademark per counterfeit.
26

27

28

                                                        - 19 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 20 of 29 Page ID #:20



 1                                               EIGHTH CLAIM FOR RELIEF
 2                                      (For Vicarious Trademark Counterfeiting)
 3               69.        Plaintiffs repeat and re-allege all of the allegations contained in
 4    paragraphs 1 through 68, inclusive, as though fully set forth herein.
 5               70.        The illegal sales of products that infringe on the Plaintiffs’ Trademarks
 6    have generated significant sums of monies for the Counterfeiting Websites and
 7    Defendants.
 8               71.        Despite the Defendants’ duty and right to control the Counterfeiting
 9    Websites, they have taken no steps to stop or otherwise prevent the ongoing
10    counterfeiting at the websites operated by the Counterfeiting Websites or to
11    disconnect links directing consumers to such websites.
12               72.        Defendants are therefore vicariously liable for the damages caused to
13    Plaintiffs as a result of the illegal promotion, advertisement, offer for sale and/or sale
14    of counterfeit merchandise at the Counterfeiting Websites in violation of 15 U.S.C. §
15    1051, et seq. and the common law.
16               73.        Plaintiffs have sustained damages as a result of the Defendants’
17    wrongful vicarious conduct in an amount to be determined at trial but in no event
18    less than Two Million Dollars ($2,000,000) per trademark per class of good
19    counterfeited.
20                                                    PRAYER FOR RELIEF
21               WHEREFORE, Plaintiffs demand:
22               A.         That Defendants, their agents, servants, employees, representatives,
23    successor and assigns, and all persons, firms, corporations or other entities in active
24    concert or participation with any of said Defendants, be immediately and
25    permanently enjoined from:
26                          1.         Directly or indirectly infringing Plaintiffs’ Properties in any
27               manner, including generally, but not limited to, manufacture, distribution,
28

                                                             - 20 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 21 of 29 Page ID #:21



 1               advertising, selling and/or offering for sale any merchandise which infringes
 2               the said Plaintiffs’ Properties, and, specifically:
 3                          2.         Importing, manufacturing, distributing, advertising, selling and/or
 4               offering for sale the Infringing Product or any other unauthorized products
 5               which picture, reproduce, copy or use the likenesses of or bear a confusing
 6               and/or substantial similarity to any of Plaintiffs’ Properties;
 7                          3.         Importing, manufacturing, distributing, advertising, selling and/or
 8               offering for sale in connection thereto any unauthorized promotional materials,
 9               labels, packaging or containers which picture, reproduce, copy or use the
10               likenesses of or bear a confusing and/or substantial similarity to any of
11               Plaintiffs’ Properties;
12                          4.         Engaging in any conduct that tends falsely to represent that, or is
13               likely to confuse, mislead or deceive purchasers, Defendants’ customers
14               and/or members of the public to believe the actions of Defendants, the
15               products sold by Defendants or Defendants themselves are connected with
16               Plaintiffs, are sponsored, approved or licensed by Plaintiffs, or are in some
17               way affiliated with Plaintiffs;
18                          5.         Affixing, applying, annexing or using in connection with the
19               importation, manufacture, distribution, advertising, sale and/or offer for sale or
20               other use of any goods or services, a false description or representation,
21               including words or other symbols, tending to falsely describe or represent such
22               goods as being those of Plaintiffs;
23                          6.         Otherwise competing unfairly with Plaintiffs in any manner;
24                          7.         Destroying or otherwise disposing of
25                                     a.         Merchandise falsely bearing Plaintiffs’ Properties;
26                                     b.         Any other products which picture, reproduce, copy or use
27                          the likenesses of or bear a substantial similarity to any of Plaintiffs’
28                          Properties;
                                                                 - 21 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 22 of 29 Page ID #:22



 1                                     c.         Any labels, packages, wrappers, containers or any other
 2                          unauthorized promotion or advertising material item which reproduces,
 3                          copies, counterfeits, imitates or bears any of Plaintiffs’ Properties;
 4                                     d.         Any molds, screens, patterns, plates, negatives or other
 5                          elements used for making or manufacturing products bearing Plaintiffs’
 6                          Properties;
 7                                     e.         Any sales, supply or customer journals, ledgers, invoices,
 8                          purchase orders, inventory control documents, bank records, catalogs
 9                          and all other business records, in electronic or paper format, believed to
10                          concern the manufacture, purchase, advertising, sale or offering for sale
11                          of the Infringing Product;
12               B.        That Plaintiffs and their designees are authorized to seize the following
13    items, which are in Defendants’ possession, custody or control:
14                          a.         All unauthorized products bearing Plaintiffs’ Properties, or
15               likenesses thereof;
16                          b.         Any other unauthorized products which reproduce, copy,
17               counterfeit, imitate or bear any of Plaintiffs’ Properties or which picture,
18               reproduce, copy or use the likeness of or bear a substantial similarity to
19               Plaintiffs’ Properties;
20                          c.         Any labels, packages, wrappers, containers and any other
21               unauthorized promotional or advertising material which reproduce, copy,
22               counterfeit, imitate or bear any of Plaintiffs’ Properties or which picture,
23               reproduce, copy or use the likeness of or bear a substantial similarity to
24               Plaintiffs’ Properties;
25                          d.         Any molds, screens, patterns, plates, negatives, machinery or
26               equipment used for making or manufacturing the Infringing Product or
27               unauthorized items which bear Plaintiffs’ Properties or which bear a
28               substantial similarity to any of Plaintiffs’ Properties;
                                                                 - 22 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 23 of 29 Page ID #:23




                                  e.          Any sales, supply or customer journals, ledgers, invoices,
      2                purchase orders, inventory control documents, bank records, catalogs and all
      3                other business records, in electronic or paper format, believed to concern the
      4                manufacture, purchase, advertising, sale or offering for sale of the Infringing
      5                Product.
      6                C.         That those Defendants infringing upon Plaintiffs' Properties be required
      7    to pay actual damages increased to the maximum extent permitted by law and/or
      8    statutory damages at Plaintiffs' election;
      9               D.         That actual damages be trebled pursuant to 15 U.S.C. § 1117;
  10                  E.         That Defendants account for and pay over to Plaintiffs all damages
 11        sustained by Plaintiffs and profits realized by Defendants by reason of Defendants'
 12        unlawful acts herein alleged and that those profits be increased as provided by law;
  13                  F.        That Plaintiffs recover from Defendants their costs of this action and
  14       reasonable attorneys' fees; and
 15                   G.          That Plaintiffs have all other and further relief as the Court may deem
 16       just and proper under the circumstances.
 17

 18       Dated: February ftL, 2019
 19

 20
                                                                                 ang
 21                                                                    J. An rew oombs, Of Counsel
                                                                Atto�·neys for intiffs Samio Co., Ltd. and
 22                                                             Sanno, Inc.
 23

 24

 25

 26

 27

 28
                                                                  - 23 -
          Sanrio v. GearLaunch, Inc., el al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 24 of 29 Page ID #:24
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 25 of 29 Page ID #:25



 1                                                     EXHIBIT A
 2
                                      SANRIO CO.’S COPYRIGHTED DESIGNS
 3        Copyright
         Registration                                       Title of Work (Character)
 4
        TX 3-769-888                          SANRIO 1993 Product and Sales Promotion Catalog
 5       VAu 684-322                                       Sanrio 2005 Character Guide
        VA 1-303-874                                         Character Merchandising
 6      VA 1-296-115                                           2004 – 100 Characters
        VA 1-370-517                            Cotton Flower Summer 2006 Catalog No. 0602
 7
         VA 148-780                                            Hello Kitty Notebook
 8      VA 1-342-775                                   Sanrio 2002 Hello Kitty Style Guide
        VAu 1-078-385                                      Sanrio 2010 Character Guide
 9      VAu 1-223-912                                 Sanrio Character Mini Brochure 2015
10       Vau 531-649                                       Hello Kitty Head Dress 2001
        VA 1-434-211                          Hello Kitty with Teddy Bear Stickers (Supplement)
11       VA 246-420                                   Hello Kitty with Teddy Bear Stickers
         VA 811-440                                               Bad Badtz Maru
12
        VA 1-296-111                                    CHARMMY KITTY / August 04
13       VAu 498-617                                                  Chococat
         VA 130-420                                                  Hello Kitty
14
         VA 148-624                       Hello Kitty, Little Twin Stars, My Melody and Robby Rabbit
                                                    Independence Day Stickers (Supplement)
15
         VA 1-434-209                     Hello Kitty, Little Twin Stars, My Melody and Robby Rabbit
                                                            Independence Day Stickers
16        VA 636-579                                             KeroKeroKeroppi
17        VA 707-212                                             KeroKeroKeroppi
         VA 1-416-373                                       keepin' it green (KEROPPI)
18       VA 1-370-525                             Hello Kitty Everyday Catalog October 2005
         VA 1-434-208                                Little Twin Stars with Unicorn Stickers
19
          VA 246-421                                              Little Twin Stars
20        VA 130-422                                              Little Twin Stars
          VA 840-495                                                  Monkichi
21        VA 130-419                                                My Melody
22
          VA 148-778                                My Melody and Friends Fragrant Stickers
         VA 1-370-524                    MyMelody&KuromiHelloKittyEverydayCatalogDecember2005
23        VA 130-421                                               Patty & Jimmy
          VA 636-582                                                    Pekkle
24
          VA 840-496                                                Picke Bicke
25        VA 636-580                                                   Pochaco
          VA 148-625                                                Tuxedo Sam
26        VA 840-494                                                 Winkipinki
27
          VA 636-581                                                 Zashikibuta
         VA 1-352-721                                   Keroppi / Little Frog…Big Splash
28       Vau 1-078-385                                     Sanrio 2010 Character Guide
                                                           - 25 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 26 of 29 Page ID #:26



 1         VA 657-748                                        KOBUTA NO PIPPO
 2        VA 1-342-774                              SANRIO 2005 KEROPPI STYLE GUIDE
          Vau 655-028                                     THE RUNABOUTS – 2001
 3                                          TENORIKUMA(BLUE CAFE), MY MELODY(HEART),
          VA 1-416-374                       KUROMI(KUROMI5), CHARMMY KITTY(RABBIT),
 4                                           HELLO KITTY(LOGO) EVERYDAY CAT.JUNE 2006
                                             MASYUMARU(INTRO); CINNAMOROLL(SPORT);
 5                                                    SUGARBUNNIES(DOUGHNUTS);
          VA 1-416-375                           CHARMMYKITTY(RABBIT); LITTLE TWIN
 6                                          STARS(STARS); HELLO KITTY(BEAR); EVERYDAY
                                                            CATALOG JULY 2006
 7                                             PANDAPPLE(INTRO), FROOLIEMEW(FANCY),
          VA 1-370-020                     CHOCOCAT(DOT)/SANRIO 2005 PRODUCT CATALOG
 8                                                                AUG NEW
          VA 1-967-937                        Strawberry News No. 548/ Introducing Kirimichan and
 9                                                             Gudetama, et al.
        VA 1-303-873                          DOKIDOKI HOTDOG / THE CHILI PEPPER TRIO /
10                                                   CATALOG EVERYDAY 5 MAY 2003
        VA 1-967-946                                        GUDETAMA Fan Book
11
        VA 1-962-577                                        Gudetama Clear Folder
12      VA 1-967-947                                         Gudetama Philosophy
        VAu 1-307-709                              AGGRETSUKO/AGGRESSIVERETSUKO
13
        VA 2-102-318                        AGGRETSUKO/AGGRESSIVERETSUKO: Smartphone
                                                           Application Stamp Images
14
          VA 2-090-677                     AGGRETSUKO/AGGRESSIVERETSUKO Book of Phrases
                                                               and Expressions
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           - 26 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 27 of 29 Page ID #:27



 1                                                      EXHIBIT B
 2
                                                 SANRIO CO.’S TRADEMARKS
 3
                                 Trademark                    Trademark          Trademark
 4
                                                            Registration No.   Registration Date

 5
                                                                    1200083        7/6/1982
 6

 7

 8
                                                                    1277721       5/15/1984

 9

10                                                                  4858350       11/24/2015
11

12
                                                                    4620152       10/14/2014
13

14

15                                                                  4818053       9/22/2015
16

17                                                                  4850654       11/10/2015
18

19
                                                                    4858353       11/24/2015
20

21
                              HELLO KITTY                           1215436       11/9/1982
22
                              HELLO KITTY                           1279486       5/29/1984
23

24
                              HELLO KITTY                           4620151       10/14/2014

25                            HELLO KITTY                           4845735       11/3/2015
26
                              HELLO KITTY                           4845741       11/3/2015
27
                              HELLO KITTY                           4850607       11/10/2015
28

                                                           - 27 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 28 of 29 Page ID #:28



 1

 2                                                             3272377   7/31/2007

 3
                                                               3359801   12/25/2007
 4

 5
                                                               3445304   6/10/2008
 6

 7
                                                               4760381   06/23/2015
 8

 9                                                             2435865   3/13/2001
10

11                                                             2693638    3/4/2003
12

13
                                                               4850579   11/10/2015

14
                                                               4854803   11/17/2015
15

16
                                                               2435866   3/13/2001
17

18

19
                                                               2742382   7/29/2003

20
                                   KEROPPI                     3181348   12/5/2006
21
                                   KEROPPI                     3449938   6/17/2008
22

23                                 KEROPPI                     3531380   11/11/2008

24                             MY MELODY                       1210192   9/28/1982
25
                               MY MELODY                       1305637   11/20/1984
26
                       LITTLE TWIN STARS                       1341864   6/18/1985
27
                       LITTLE TWIN STARS                       3245996   5/29/2007
28

                                                      - 28 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
Case 2:19-cv-00916-RGK-AGR Document 1 Filed 02/06/19 Page 29 of 29 Page ID #:29



 1
                       LITTLE TWIN STARS                       3245998      5/29/2007
 2

 3
                         CHARMMY KITTY                         3505706      9/23/2008

 4

 5
                                                               2705163       4/8/2003
 6

 7

 8
                            CINNAMOROLL                        2952634      5/17/2005
 9
                                POCHACCO                       2236507       4/6/1999
10
                              BADTZ MARU                       2284470      10/12/1999
11

12                              GUDETAMA                       5246977      7/18/2017
13
                                                               5246978      7/18/2017
14

15

16                                                             5242102      7/11/2017
17
                             AGGRETSUKO               Serial No. 87603564      n/a
18

19

20                                                    Serial No. 87603604      n/a
21

22

23

24

25

26

27

28

                                                      - 29 -
      Sanrio v. GearLaunch, Inc., et al.: Complaint
